IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGES OF           : No. 338 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF             : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF           :
PENNSYLVANIA                             :
                                         :

                                    ORDER

PER CURIAM:
             AND NOW, this 21st day of September, 2016, upon consideration of the

Petition of the Honorable Jeffrey A. Manning, President Judge of the Allegheny County

Court of Common Pleas, for the assignment of a Judge to a division of the court, it is

hereby ORDERED that the Petition is granted and the following assignment is

approved:


             Family Division

             The Honorable David L. Spurgeon